DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the dispenser (claim 13) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-12, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jurgen (EP2228000B1, translation attached).
As to claim 1, 3-6, Jurgen discloses an automatic cleaning machine having a dishwasher with at least one cleaning zone and one thermal disinfection zone (Paragraph [0001]) for use in large kitchens, for example in universities, hospitals, care facilities, etc. (Paragraph [0002]) impliedly having opposing counter sides, namely a staff side and a customer side, to thus allow for a staff to operate the machine and a customer to drop off/pick up dirty or clean dishes. For example, in a university cafeteria, the staff handle the background cleaning and operation of the machine, including removing cleaned dishware for storage. Students are effectively the customers and drop off dirtied dishes, for example, at the inlet. The dishwasher of Jurgen further is capable of washing conventional dishware, such as plates, mugs, cups, bowls, etc. via its pre-rinsing zone 128 and cleaning zones 119. Items to be washed in dishwasher 110 are passed through a cleaning chamber 118 in a transport direction 116 (Paragraph [0058]). After the cleaning material 114 received on the upper side of the conveyor belt 120 has passed the inlet tunnel 124, it enters a cleaning chamber 118, which in the present exemplary embodiment is subdivided into a plurality of cleaning zones 119. First, the items to be cleaned 114 are transported into a first cleaning zone 119 in the form of a prewash zone 128. A pre-rinsing system 130 is arranged within this pre-rinsing zone 128. The pre-rinsing system 130 has spray tubes 131, which are arranged on the underside and/or above the circulating conveyor belt 120. Cleaning liquid can be applied to the pre-rinsing system 130 via a pump, not shown in FIG. 1 (Paragraph [0060]). Downstream of the fresh water rinsing zone 138 is a further separating curtain 126 which separates the fresh water rinsing zone 138 from the drying zone 142. Within the drying zone 142, which is followed by a removal section 144, a drying fan 146 is accommodated. The drying fan 146 sucks and heats air. The air heated in the drying fan 146 enters an outlet funnel 148 at the lower end of which there is an outlet nozzle which directs the exiting drying air onto the cleaning material 114 passing through the drying zone 142. Viewed in the transport direction 116 of the items to be cleaned 114, the drying zone 142 is shielded against a removal section 144 by means of a further separating curtain 126. At the removal section 144, the cleaned, clear rinsed and dried cleaning material 114, for example plates, trays or the like, can be removed for further use (Paragraph [0063]).
As to claim 2, the dishwashing device 110 of Jurgen creates a wall-type structure as shown in Figure 1, thus segregating the operator side from the customer side. 
As to claim 8, at Paragraphs [0022]-[0024] Jurgen disclose use of at least one machine controller. A machine control means a device which is generally able to control and/or regulate a cleaning process and/or a disinfection process in the continuous dishwasher. For example, the machine controller may be configured to receive signals of one or more of the sensors and/or to output control commands, for example to corresponding actuators, such as in particular heating elements, valves, actuators influencing the transport device or the like. As shown in more detail below, the machine controller is designed in accordance with the invention in multiple parts and can in particular comprise one or more data processing devices, for example including one or more volatile and/or non-volatile data memories. The at least one data processing device can, for example, be configured in terms of programming in order to carry out a method according to the invention. In this case, the machine controller can be configured centrally or else in a decentralized manner, i.e. for example arranged at one location or can be composed of a plurality of components which can be arranged at different locations. The machine controller comprises at least one central control unit. This central control unit is intended to be configured to control a process of the continuous-flow dishwasher. For example, as explained above, this central control unit can comprise at least one data processing device and/or other electronic devices for controlling and/or regulating the process. Furthermore, the machine controller comprises at least two units for detecting signals of the at least one sensor.
As to claims 9-11, Jurgen discloses at Figure 1, the successive treatment of washware through the pre-rinsing zone 128, cleaning zone 119, rinsing zone 132, thermal disinfection zone 136, fresh water rinsing zone 140, drying zone 142, and removal section 144 along a transport direction 116. Further, a drying fan 146 sucks and heated air at the outlet (Paragraph [063]). 
As to claim 12, Jurgen discloses the removal section 144, as discussed above, which is fully capable of having a dispenser for a drink machine or coffee machine by positioning the washware with respect to the exit and dispenser. The dispenser as claimed could be manually operable by a human (for example, a Keurig-type machine). Jurgen recites at Paragraph [0063] the concept that cleaned articles are then usable for additional purposes: at the removal section 144, the cleaned, clear rinsed and dried cleaning material 114, for example plates, trays or the like, can be removed for further use.
As to claim 14, in Jurgen there exists use of freshwater for supply to the dishwasher by supply of its fresh-water rinsing zones, for example (Paragraph [0003]). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jurgen as applied above.
As to claim 7, the precise dimensions of the conveying track are not expressly disclosed in Jurgen, however, as shown in a side view of its apparatus at Figure 1, the conveying device has a row of dishes traveling therethrough. It would have been obvious to have dimensions that fit the size of a washware, such as a plate shown in Jurgen at Figure 1, so that the conveyor can accommodate the ingress and egress of washing wares commonly cleaned therein. Thus, having a size dimensioned to be not smaller than a plate which averages is typically 11 inches across would have been an obvious choice, including the selection of an opening as claimed of a width no greater than 30 cm (i.e. 11.8 inches), which would comfortably fit a round dinner plate tilted at an angle with a small lenience on each side to avoid the plate from hitting the washer, while also minimizing the footprint required for the apparatus and providing a compact machine that may be installed in a variety of locations. 
As to claim 13, the device of Jurgen at Figure 1 appears to be above a counter, for example. Although Jurgen does not expressly recites the dimensions of its machine, in Jurgen, the device is shown relative to washware therein. Therefore, optimizing the dimensions to fit conventional dishwashing locations as contemplated by Jurgen (Jurgen at Paragraph [0002]: large kitchens such as those in universities, hospitals, care facilities, gastronomical facilities, etc.) it would have been obvious to select dimensions that are not smaller than a plate which averages 11 inches across, so as to provide a compact machine that may be installed in a variety of locations, would have been an obvious choice, including the selection of a footprint of at most 700  mm x 1000 mm (i.e. 27 inches x 39 inches) which would comfortably fit a round dinner plate while also minimizing the footprint required for the apparatus, and providing a compact machine that may be installed in a variety of locations. 
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jurgen as applied to claims above, and further in view of Peterson (USPN 3,460,878). 
As to claim 15, Jurgen generally discloses use of moveable sliding doors at least at its entrance and exit (Paragraph [0006]) but it is unclear if these moveable sliding doors are tambour doors as claimed. However, use of tambour doors are well-known in the art of dishwashers as present in Peterson (see Figures 1-2: tambour door 34). It would have been obvious to use a tambour door in Jurgen, as this is a known type of moveable and sliding door in the art of dishwashers, as taught by Peterson) and beneficially prevents leaking during washing functions. Although the precise dimensions of the tambour are not expressly disclosed in Peterson, it would have been obvious to have dimensions that fit the size of a washware, such as a plate, so that the opening can accommodate the ingress and egress of washing ware commonly used. Thus, having a size dimensioned to be not smaller than a plate which averages at 10.5-11 inches across, so as to provide a compact machine that may be installed in a variety of locations, would have been an obvious choice, including the selection of an opening as claimed of 500 mm width and 300 mm height (i.e. 19.6 x 11.8 inches, which would comfortably fit a round dinner plate with a small lenience on each side to avoid the plate hitting the washer) while also minimizing the footprint required for the apparatus and providing a compact machine that may be installed in a variety of locations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA P ADHLAKHA whose telephone number is (571)270-0378. The examiner can normally be reached M 10-4pm, Tu and Th 10-2pm, F 10-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RITA P ADHLAKHA/Primary Examiner, Art Unit 1711